Citation Nr: 0404046	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  01-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected degenerative changes with narrowed disc 
spaces of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January to February 
1955 and from December 1955 to December 1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was remanded by the Board in June 2003. 

Although the issue of entitlement to an effective date prior 
to April 12, 1995 was included on the statement of the case, 
the veteran clearly indicated in his substantive appeal that 
he was not appealing this issue.

The veteran sent an October 2003 letter indicating that he is 
unemployable.  It appears that the veteran wants to raise a 
total disability due to individual unemployability (TDIU).  
This matter is hereby referred to the RO for appropriate 
action.   


FINDING OF FACT

The veteran's service-connected degenerative changes with 
narrowed disc spaces of the cervical spine is manifested by 
severe limitation of motion with demonstrable evidence of 
painful motion with some neurological findings suggesting a 
progressive disability picture which more nearly approximates 
pronounced intervertebral disc syndrome of the cervical spine 
with little intermittent relief.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 
percent (but no higher) for the veteran's service-connected 
degenerative changes with narrowed disc spaces of the 
cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5293 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board notes that the February 2000 rating decision 
preceded the passage of the VCAA.  Since the act had not yet 
passed in early 2000, it was not possible for the RO to 
notify the veteran of his rights under the VCAA before the 
RO's decision as anticipated by a recent court case.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The RO, however, has notified the veteran to the 
extent possible of the applicable laws and regulations which 
set forth the criteria for entitlement to an increased rating 
for his service-connected degenerative changes with narrowed 
disc spaces of the cervical spine.  Specifically, the 
discussions in the October 2001 statement of the case, June 
2003 RO letter, and October 2003 supplemental statement of 
the case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the October 2001 and October 2003 
supplemental statements of the case, the veteran was advised 
of the types of evidence VA would assist in obtaining as well 
as the veteran's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service 
records, VA clinic records and VA examinations.  As the 
record shows that the veteran has been afforded several VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
appellant with the claim.

Under the circumstances of this case, where there has been 
substantial compliance with the applicable legislation and 
implementing regulations, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). 

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative changes with 
narrowed disc spaces of the cervical spine  warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Board first notes that a rating in excess of the current 
40 percent is not available under Codes 5287 or 5290 for 
ankylosis or limitation of motion of the cervical spine.  
There is therefore no need to consider those Codes. 

The veteran's service-connected degenerative changes with 
narrowed disc spaces of the cervical spine has been rated by 
the RO under the provisions of Diagnostic Code 5293.  VA 
issued new regulations for rating disabilities under Code 
5293, which became effective September 23, 2002.  67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The criteria under both 
Diagnostic Codes will be considered.   The diagnostic 
criteria for rating disabiities of the spine were also 
recently revised, effective September 26, 2003.  68 Fed. Reg. 
51454-51458 (August 27, 2003).  However, the criteria for 
rating intervertebral disc syndrome remained essentially the 
same as the criteria effective September 23, 2002, although 
the code number was changed to Code 5243.   

Under the pre-September 23, 2002, version of Code 5293, a 
rating of 40 percent is warranted with intervertebral disc 
syndrome that is severe with recurring attacks and 
intermittent relief.  A rating of 60 percent is warranted 
where the intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Under the new regulatory provision, a rating of 40 percent is 
warranted with intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is warranted where the intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
requiring treatment.  67 Fed. Reg. 54345-54349 (August 22, 
2002).  Although the veteran reports having incapacitating 
pain several times a week, it does not appear that he has 
sought treatment for these attacks.  Also, the veteran is not 
clear exactly how often these episodes occur.  Without 
objective evidence of any incapacitating episodes during the 
last year, the veteran would not be entitled to a compensable 
rating under the new regulatory Diagnostic Code 5293.  
Therefore, a rating in excess of 40 percent under the new 
criteria is not warranted.    

The September 2003 VA examination showed that the veteran 
reported having constant neck pain which improves when he 
lies still.  The veteran denied having consistent radiation 
pain in his upper extremities and denied any sensory 
abnormalities.  The physical examination revealed flexion of 
20 degrees, extension of 10 degrees, bilateral rotation of 5 
degrees and lateral flexion of 5 degrees.  The veteran's 
sensation was intact.  X-rays revealed narrowed disc space at 
C5-7 and spondylosis.  The evidence shoes that the veteran 
has severely limited range of motion and periods of painful 
motion.  The Board notes that the September 2003 examiner was 
of the opinion that the neck pain was significant.  The 
examiner also reported that the veteran had some apparent 
mild myelopathy secondary to his hyporeflexive state.  With 
these clinical findings in mind, the Board further notes that 
the veteran reports having difficulty sleeping due to 
cervical pain and that he is now unable to drive.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

As noted above, the Board is unable to find that the new 
criteria for a rating in excess of 40 percent have been met.  
There is simply no persuasive evidence of the requisite 
number of incapacitation episodes as defined by regulation.  
With regard to the old criteria, however, the Board is left 
with the impression that while some of the evidence appears 
to show few neurological findings, other evidence suggests an 
increase in severity of the overall disability over the past 
several years.  Moreover, radiological studies have clearly 
shown progressive degenerative changes.  The September 2003 
VA examiner referred to significant resulting disability.  
While the evidence suggesting that the criteria for the next 
higher rating of 60 percent under the old criteria is 
certainly to subject different interpretation, the Board 
believes that positive evidence is now in a state of 
equipoise with the negative evidence on the question of 
whether the resulting disability picture more nearly 
approximates the criteria for pronounced intervertebral disc 
syndrome.  Under such circumstances, applicable law and 
regulations dictate that the veteran be awarded the higher 
benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  
Accordingly, the Board finds that a 60 percent rating under 
the old version of Code 5293 is warranted.  This is the 
highest available rating under this code, and not other code 
dealing with disabilities of the spine is applicable.  


ORDER

Entitlement to a 60 percent rating for the veteran's service-
connected degenerative changes with narrowed disc spaces of 
the cervical spine is warranted.  To this extent, the appeal 
is granted. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



